DETAILED ACTION

This action is in response to the application filed on 10/27/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a power supply circuit that supplies power to a load through the switching element of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland (US Patent 9141161). 	Regarding claim 1, Rolland discloses (see fig. 1-4) a circuit device (154, 150) . 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US Patent 9141161) in view of Miyazaki (US Patent 9164520). 	Regarding claim 2, Rolland does not disclose that wherein the pulse signal output circuit, when the detection voltage has decreased below the reference voltage, after setting a non-monitoring period in which the monitoring is not performed, repeats a monitoring period in which the monitoring is performed and the non-29 monitoring period.  	Miyazaki discloses (see fig. 1-2) that wherein a pulse signal output circuit (8-10), when a detection voltage (VLX) has decreased below the reference voltage (Vref), after setting a non-monitoring period (tBLANK) in which a monitoring is not performed (operation of 8 starts after tBLANK), repeats a monitoring period in which the monitoring is performed and the non-29 monitoring period (repeat of times T1-T3 shown in fig. 2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify device of Rolland to include the features of Miyazaki because it allows for a reduction in unwanted transients, thus increasing operational efficiencies.  	Regarding claim 3, Rolland does not disclose that the pulse signal output circuit, after the detection voltage has decreased below the reference voltage, performs the monitoring in the monitoring period that is repeated at a predetermined cycle.   	Miyazaki discloses (see fig. 1-2) that the pulse signal output circuit (8-10), after In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify device of Rolland to include the features of Miyazaki because it allows for a reduction in unwanted transients, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Sicard (US Patent 9998004) discloses an accurate non-isolated high voltage dc-dc feedback. 	Groom (US Patent 7764057) discloses a constant-on-time switching power supply with virtual ripple feedback and related system and method. 	Perrier et al. (US Patent 6979984) discloses method of forming a low quiescent current voltage regulator and structure therefor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838